Citation Nr: 0705960	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  99-23 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to service connection for headaches, claimed 
as a residual of in-service upper respiratory infections with 
headaches.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel



INTRODUCTION

The veteran had active service from August 1989 to March 1995 
with 3 years and 10 months prior unverified active service.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 1997 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).


FINDINGS OF FACT

1.  The veteran's low back disorder was incurred in service. 

2.  The veteran's headaches were incurred in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back 
disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).

2.  The criteria for service connection for headaches have 
been met.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants for benefits.  
Although the record reflects that the RO has not provided 
VCAA notice with respect to the initial disability rating and 
effective-date elements of the claims, See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), those matters are not 
currently before the Board and the RO will have the 
opportunity to provide the required notice before deciding 
those matters.  The decision below grants service connection 
for a low back disorder and headaches.  As such, there is no 
further need to discuss compliance with the duties to notify 
and assist.

Low Back Disorder
The veteran's service medical records include a November 1985 
complaint of low back pain for two weeks and a December 1985 
treatment note, which reports an impression of low back pain 
possibly secondary to prostatitis or muscle strain.  
Subsequently, in April 1990, the veteran sought treatment for 
low back pain in the morning that had lasted for three weeks.  
The examiner noted that it was possibly musculoskeletal back 
pain.  

An April 1998 VA spine examination record reports the 
veteran's complaint of "on and off" low back pain, worse in 
the morning, since approximately 1989.  The record reports 
the examiner's finding of back pain with an x-ray finding of 
grade 1 spondylolisthesis.  The record notes the veteran's 
history of low back pain "on and off," worse in the 
morning.  The examiner believed that the spondylolisthesis 
"may have been chronic" and the veteran "may have had it 
from youth."  The examiner also noted that the symptoms 
might be due to something else, as the "symptoms are 
consistent with lumbar muscle strain and weakness."  

Another VA spine examination was conducted in March 2002.  
The examiner found no evidence of grade 1 spondylolisthesis, 
but did find spina bifida occulta defects.  The examiner 
opined that the veteran's "low back strain was not due to 
spina bifida", however.  The examiner did not specifically 
state what the examiner's current "low back disorder" (as 
diagnosed by the 2002 examiner) was due to, but the examiner 
does report that  the veteran's "histories of lumbar strain 
may have been aggravated during service."

Another VA spine examination was conducted in June 2004.  The 
record reports the examiner's diagnoses of low back pain, 
mild, with congenital spina bifida.  The examiner reported 
that the "low back condition was not aggravated beyond 
normal progression during [the veteran's] years of military 
service."  The examiner also stated that the "congential 
spina bifida does not predispose [the veteran] to low back 
pain."  

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  

The veteran's August 1985 entrance examination reports normal 
findings for the spine and a negative history as to recurrent 
back pain.  VA regulations provide that every veteran shall 
be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of examination, 
acceptance, and enrollment.  38 U.S.C.A. § 1132; 38 C.F.R. § 
3.304(b).  VA's General Counsel has held that to rebut the 
presumption of sound condition under 38 U.S.C. § 1111, VA 
must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  In this 
case, there is insufficient evidence that the veteran's low 
back disorder preexisted service.  Although the 1998 VA 
examination reported the examiner's finding that the veteran 
had spondylolisthesis which the veteran "may have had from 
youth," two subsequent VA examinations, and corresponding x-
ray reports, fail to indicate spondylolisthesis, and the 2002 
VA examiner notes that he reviewed the x-ray record from 1999 
and could not find evidence of spondylolisthesis on that 
record, either.  Additionally, both the March 2002 and the 
June 2004 VA examinations report the examiners' findings that 
the veteran's low back disorder is not related to spina 
bifida, which, as a congenital disorder, often predates 
service.  Because there is no clear evidence that the 
veteran's low back disorder preexisted service, the veteran 
is presumed sound upon entry.  

As stated above, the service medical records report treatment 
for low back pain on several occasions.  Post-service records 
also report diagnoses of "low back pain" and "low back 
condition," which indicates the veteran has a current 
disorder, as required by VA regulation.  (The Board notes 
that because the 2002 and the 2004 VA examiner's both found 
that the veteran's current low back condition was not related 
to spina bifida, 38 C.F.R. § 3.303(c) does not preclude 
service connection).  Consequently, the principal issue is 
whether the veteran's current back disorder is related to his 
in-service complaints of back pain.  

Although the veteran's separation examination record reports 
normal findings for the spine and a negative history as to 
recurrent back pain, the evidence also includes opinions from 
VA examiners that link the veteran's current low back 
condition to service.  The April 1998 VA examiner reported 
that the veteran's low back "symptoms are consistent with 
lumbar muscle strain and weakness," symptoms reported in the 
service medical records.  The 2002 VA examiner also found 
that the veteran's "histories of lumbar strain may have been 
aggravated during service."  The meaning of this statement 
is not completely clear, but the Board finds that, because 
the examiner never finds that the condition predated service 
and the record contains no record of the veteran claiming his 
low back condition predated service, the examiner intended to 
state that the veteran's low back condition began in service 
and was due to ("aggravated by") service.  Although the 
2004 VA examiner found that the veteran's low back condition 
was not aggravated beyond normal progression during 
service."  The record indicates that the examiner never 
reviewed the claims file, to include the veteran's service 
medial records, so it is unclear how the examiner came to 
this conclusion.  In addition, because the condition did not 
predate service, the issue is whether the current low back 
condition was incurred in service, rather than if it was 
aggravated during service.  

VA regulations state that if the evidence is in equipoise, 
the benefit of the doubt goes to the veteran.  In other 
words, the preponderance of the evidence must be against a 
veteran's claim for service connection to be denied.  In this 
case, three VA examinations have been conducted and each has 
failed to sufficiently indicate that the veteran's current 
low back disability is not related to service.  Based on this 
evidentiary failure, and the evidence indicating both a 
current disability and complaints in service, the Board finds 
that service connection is warranted.  

Headaches
This issue was previously characterized as a claim for 
service connection for upper respiratory infection and 
headache.  The veteran's Form 9 reveals the veteran's 
intention to claim service connection for headaches as a 
residual of upper respiratory infections, however; 
consequently, the issue is limited to service connection for 
headaches.  

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  

The veteran's service medical records report complaints of 
headache, runny nose, and tenderness on the frontal/maxillary 
sinuses in November 1985.  Subsequently in March 1989, the 
veteran again sought treatment for a temporal mild headache 
and congestion.  The veteran was diagnosed with an upper 
respiratory infection, prescribed Tylenol, Sudafed, rest, and 
increased fluids, and told to return if symptoms increased or 
lasted longer than 1 week.  The 1992 separation examination 
record reports normal findings for the head and the 
neurological system but the record does report a positive 
history as to frequent or severe headaches from 1986 to 1990, 
which the veteran related to stress.  

Post-service treatment records indicate the veteran has been 
diagnosed with a current headache disorder.  See, e.g., April 
1998, April 2002, and May 2004 VA examination records.  A 
March 2003 private physician's letter reports the physician's 
finding that the veteran "appears to still suffer from 
sinus/migraine headaches that he has had since 1985, while in 
the armed services."  The physician added that he based his 
opinion on a review of the veteran's service medical records.  
In April 2004, a VA neurological examination was conducted 
and the examiner was asked to provide an opinion as to 
whether the veteran's headaches are related to service.  The 
examiner stated that, in his opinion, "this primary headache 
disorder is unlikely related to any military service as the 
condition is primary and not secondary."  It is unclear what 
the examiner is attempting to say, but the opinion, as 
dictated, is not probative on whether the veteran's headache 
disorder was incurred in service.  In May 2004, a VA sinus 
examination was conducted.  The examiner stated that the 
veteran most likely had allergic rhinitis that was not 
related to the in-service upper respiratory infections.  The 
examiner added that it was less likely than not that the 
symptoms account for the majority of the veteran's headaches 
although they may account for some of the pressure type pain.  

Neither VA examination record reports a probative negative 
nexus opinion for the veteran's headache disorder.  Although 
the May 2004 VA examination record reports that the headaches 
are not due to the veteran's sinus disorder, the examiner 
does not offer an opinion as to whether the veteran's 
headaches are related to service.  The veteran's service 
medical records reports a history of headaches due to stress 
and upper respiratory infections.  The veteran has submitted 
a physician's statement that, based on a review of the 
service medical records, the veteran's headache disorder was 
incurred in service.  In light of the absence of any 
probative evidence to the contrary, the preponderance of the 
evidence is not against the veteran's claim.  Consequently, 
service connection must be granted.  


ORDER

Service connection for a low back disorder is granted.

Service connection for headaches is granted.



______________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


